Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, 21-39 are allowed (claims 1-10, 12-20 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 11:
	“determining a best ranked path from a first image in the subset of images to a second image in the subset of images, wherein the first image has a geographical position within a distance from the start geographical position that is smaller than a set threshold, the second image has a geographical position within a distance from the target geographical position that is smaller than a set threshold, and the path comprises a number of transitions between images from the first image via intermediate images to the second image; said determining comprising: calculating a transition measure of a path from the first image to the second image as a sum of the combined measures of similarity between pairs of images included in the transitions and associated with a starting node representing the first image and a target node representing the second image in the graph representation; and selecting the best ranked path based on a comparison of the transition measures for paths from the first image to the second image”.
The closest prior art (Snavely: US 2007/0110338 A1) discloses similar features of enhancement of experience of exploring large collections images (paragraphs 0025, 0028, 0114). However, Snavely does not explicitly teach:
“determining a best ranked path from a first image in the subset of images to a second image in the subset of images, wherein the first image has a geographical position within a distance from the start geographical position that is smaller than a set threshold, the second image has a geographical position within a distance from the target geographical position that is smaller than a set threshold, and the path comprises a number of transitions between images from the first image via intermediate images to the second image; said determining comprising: calculating a transition measure of a path from the first image to the second image as a sum of the combined measures of similarity between pairs of images included in the transitions and associated with a starting node representing the first image and a target node representing the second image in the graph representation; and selecting the best ranked path based on a comparison of the transition measures for paths from the first image to the second image”.
Any proper motivation for combining prior art elements has not been found because none of the references have found to explicitly teach the following limitation:
“determining a best ranked path from a first image in the subset of images to a second image in the subset of images, wherein the first image has a geographical position within a distance from the start geographical position that is smaller than a set threshold, the second image has a geographical position within a distance from the target geographical position that is smaller than a set threshold, and the path comprises and associated with a starting node representing the first image and a target node representing the second image in the graph representation; and selecting the best ranked path based on a comparison of the transition measures for paths from the first image to the second image”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 27 and 34 are allowed for similar reason as claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165